Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application, Serial No. 16/886,535, of Serial No. 14/401,115 (the ‘115 application), now U.S. Patent 9,981,046 (the ‘046 patent), which issued with claims 1 and 2 on May 29, 2018.

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application contains patented claims 1 and 2 and newly added claims 3-19.  Claim 3 is representative:

    PNG
    media_image1.png
    352
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    652
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    93
    650
    media_image3.png
    Greyscale



35 U.S.C. § 251
The reissue oath/declaration is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based.  See 37 CFR 1.175 and MPEP § 1414.
During prosecution of the ‘115 application, the examiner, in an Office Action mailed April 22, 2016, entitled “Election/Restrictions”, required restriction and election of species as follows:
3.  This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The species are as follows:

A compound encompassed by instant formula Ia.  When a compound is elected, minimally the ring containing variables Y, X, and m needs to be specified.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic: 2-4, 7, 8, 10, 14, 23, 36, 41, 42, 44, 52, and 57.

4.  The groups of invention listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: based on the possibilities for variables X and Y (each CH or N) and m (0-2), 12 different rings are encompassed in claim 2.  When variables A, B, L, L1A, L2 and D are taken into account, there is no special technical feature.

Lack [sic; of] unit of invention because the groups do not share the same or corresponding technical feature based on the meanings for each recited variable.

5.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.


In Remarks filed May 20, applicants responded to the restriction and election of species requirement, stating:
The long-winded species election requirement essentially indicated that claim 2 encompasses too many species to figure out where to start the search process.  Therefore, applicants elect a species where A is a monoclonal antibody, Y is N, m is 1, X is N, L is null, L1A and L2 are (CH2CH2O)n and B  is null.  Applicants respectfully request that the dependent claims be considered for additional species searches as the Markush groups provide guidance regarding preferred species.


MPEP 1412.01
“Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.”
Applicants failure to file a continuing application containing claims to an active agent-conjugate other than where A is a monoclonal antibody, Y is N, m is 1, X is N, L is null, L1A and L2 are (CH2CH2O)n and B is null is not considered to be error causing ‘046 patent to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  

I.	Claims 1-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  


Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.  Applicant argues:
(1) there was no restriction requirement resulting in elected and non-elected subject matter; (2) even if there was a restriction requirement resulting in elected and non-elected subject matter, the currently presented claims are linking claims that were not presented during prosecution; and (3) if a restriction requirement was issued, it was withdrawn by the Examiner.

Each of these arguments is without merit.
The “Election/Restrictions” Office Action dated April 22, 2016 in the ‘115 application clearly stated “[t]his application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unit of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.”  Based on the lack of unity, the examiner required applicant to elect a single species to which the claims would be restricted if no generic claim was finally held to be allowable (Office Action, page 3, emphasis added).  Clearly, as set forth in the “Election/Restrictions” Office Action, restriction was required between patentably distinct species of Formula Ia which were deemed to lack unity of invention.
	While applicant’s contrived response dated May 20, 2016 tried to recast the April 22, 2016 Office Action as “a long-winded species election requirement” (Remarks, page 6) the non-final Office Action dated August 8, 2016 stated:

    PNG
    media_image4.png
    227
    649
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    260
    642
    media_image5.png
    Greyscale
 
	Undoubtedly the claims were being restricted to the elected invention, i.e., compounds of Formula Ia  comprising a piperazine ring.
	In a Supplemental Response to the non-final Office Action, applicant stated:

    PNG
    media_image6.png
    212
    651
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    204
    696
    media_image7.png
    Greyscale

	Clearly the Supplemental Response recognized the restriction requirement and amended the claims to conform to the restriction requirement and the elected subject matter.
 	Contrary to applicant’s argument, claims 3-19 are not linking claims.  Claims 3-19 contain subject matter which was found to lack unit of invention with the elected claims (i.e., compounds of Formula Ia comprising a piperazine ring) because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Accordingly, claims 3-19 would not have been examined with the elected invention.
	While, pursuant to MPEP § 821.04(b), the Quayle Action dated August 24, 2017 rejoined claim 23 as directed to the invention of claim 2 which required all the limitations of an allowed product claim, the restriction requirement was never “withdrawn”.  In fact, the Notice of Allowance dated January 25, 2018 included an Examiner’s Amendment which canceled claim 42 directed to a non-elected invention without traverse.  Indisputably the restriction requirement was never “withdrawn”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,981,046 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-09270927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991          

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991